Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington Philadelphia 11. July 1822
				
				Would I were a Poet and could celebrate this day as it deserves to be—Few Natal days would admit of greater scope for sincere congratulation or warmer praise, could I write like Madame de Stael, I would immortalize it—This is a day which has not only proved a blessing to your family, but is equally so to your Country to which you are so earnestly devoted—and who although apparently cold must and will appreciate you and your worth—Mr W. call’d again last eveng—He is very anxious to see you and proposes through me to convey some information of importance, if you do not come on in the course of a week—Mr & Mrs. Meredith have just called—I told her I should have recollected her immediately although she is very much encreased in size—Mrs. Harrisson and Mrs. Fisher likewise called. I am much afraid I shall cut a poor figure among the witty and the learned, but they will bear with me for your sake—Mrs. M. brought half her progeny with her and gave me a sly dab for not noticing the younger branches as I ought to have done—But I confess this is one of the miseries—as I always find it hard enough to make conversation for the elder branches, without racking my unprolific brain for the little ones, though it is likely the suitable material would be found more readily than  for the former purpose.It is thought Mr Walker will not recover I will write again soon though you are so negligent; the last time I received four Letters at once, and that was last Sunday among them your N. 2.Give my love to all and may heaven bless me by granting you many many returns of this anniversary to ensure the happiness of your affectte.
				
					L. C. Adams
				
				
			